DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 



Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/26/2021 have being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claims 1-2, 18, 20, and 23, are rejected under 35 U.S.C. 102(a) (1) as being anticipated by HU et al. (US 20190042055 A1), hereinafter referenced as HU.

Regarding claim 1, HU teaches a touch detecting circuit (Fig. 1-3. Paragraph [0016 and 0028]), comprising: a touch driving circuit (Fig. 1-3, #10 called a source driving circuit. Paragraph [0016]), generating a touch driving signal (Fig. 1-3. Paragraph [0017]-HU discloses in a touch detection cycle, the source driving circuit #10 outputs the touch driving signal TX to one of the plurality of source lines S0˜S3.), and providing said touch driving signal to at least one common electrode of a panel (Fig. 1-3, #com0-35 called a common electrodes. Paragraph [0017]-HU discloses in a touch detection cycle, the source driving circuit #10 outputs the touch driving signal #TX to one of the plurality of source lines #S0˜S3. For example, the source line #S0 in Fig. 1. By means of the coupling effect of the parasitic capacitances #CS0, CS0′, . . . , the touch driving signal #TX on the source line #S0 can be coupled to the common electrodes #com0˜com35.); and a touch sensing circuit (Fig. 1-3, #20 called a touch detecting circuit. Paragraph [0016]), receiving a plurality of source sensing signals via a plurality of source lines of said panel (Fig. 1-3, #S0˜S3 called a source lines. Paragraph [0017]-HU discloses the source line S0 in FIG. 1. By means of the coupling effect of the parasitic capacitances CS0, CS0′, . . . , the touch driving signal TX on the source line S0 can be coupled to the common electrodes com0˜com35. Thereby, the touch detection circuit 20 detects the touch sensing signals VT on the plurality of common electrodes com0˜com35, respectively, via a plurality of touch detection lines RX0˜RX35. The plurality of touch sensing signals VT are generated according to the touch driving signals TX.), and said source sensing signals being generated corresponding to said touch driving signal (Fig. 1-3. Paragraph [0017]-HU discloses the source line S0 in FIG. 1. By means of the coupling effect of the parasitic capacitances CS0, CS0′, . . . , the touch driving signal TX on the source line S0 can be coupled to the common electrodes com0˜com35. Thereby, the touch detection circuit 20 detects the touch sensing signals VT on the plurality of common electrodes com0˜com35, respectively, via a plurality of touch detection lines RX0˜RX35. The plurality of touch sensing signals VT are generated according to the touch driving signals TX. For example, when a touch object, such as a finger or a stylus, does not touch a touch display panel, the plurality of touch sensing signals VT are in a first level. As the touch object touches the touch display panel, the touch sensing signals VT are in a second level, which is lower than the first level. Thereby, the touch sensing signals VT can be used for judging if the common electrodes com0˜com35 are touched by the touch object.).   

Regarding claim 2, HU teaches the touch detecting circuit of claim 1, HU further teaches wherein said touch sensing circuit further receives a plurality of gate sensing signals via a plurality of gate lines of said panel (Fig. 1-4, #G0-Gn called scan lines. Paragraph [0022]), and said gate sensing signals are generated corresponding to said touch driving signal (Fig. 1-4. Paragraph [0022]-HU discloses in the touch detection cycle, to avoid the influence of the parasitic capacitance CG0 on the touch detection sensitivity, gate active guard signals Gag can be output to the plurality of scan lines G0, G1, . . . , Gn. The gate active guard signals Gag can be in phase with the touch driving signal TX and have identical voltage levels. For example, the gate active guard signals Gag and the touch driving signal TX can both be sine or square waves.).   

Regarding claim 18, HU teaches a touch detecting circuit (Fig. 1-3. Paragraph [0016 and 0028]), comprising: a touch driving circuit (Fig. 1-3, #10 called a source driving circuit. Paragraph [0016]), generating a touch driving signal (Fig. 1-3. Paragraph [0017]-HU discloses in a touch detection cycle, the source driving circuit #10 outputs the touch driving signal TX to one of the plurality of source lines S0˜S3.), providing said touch driving signal to a plurality of source-line groups of a panel (Fig. 1-3, #S0˜S3 called a source lines. Paragraph [0017]-HU discloses the source line S0 in FIG. 1. By means of the coupling effect of the parasitic capacitances CS0, CS0′, . . . , the touch driving signal TX on the source line S0 can be coupled to the common electrodes com0˜com35. Thereby, the touch detection circuit 20 detects the touch sensing signals VT on the plurality of common electrodes com0˜com35, respectively, via a plurality of touch detection lines RX0˜RX35. The plurality of touch sensing signals VT are generated according to the touch driving signals TX.), and each source-line group including at least one source line (Fig. 1-4. Paragraph [0018]); and a touch sensing circuit (Fig. 1-3, #20 called a touch detecting circuit. Paragraph [0016]), receiving a plurality of gate sensing signals via a plurality of gate lines of said panel (Fig. 1-3, #S0˜S3 called a source lines. Paragraph [0017]-HU discloses the source line S0 in FIG. 1. By means of the coupling effect of the parasitic capacitances CS0, CS0′, . . . , the touch driving signal TX on the source line S0 can be coupled to the common electrodes com0˜com35. Thereby, the touch detection circuit 20 detects the touch sensing signals VT on the plurality of common electrodes com0˜com35, respectively, via a plurality of touch detection lines RX0˜RX35. The plurality of touch sensing signals VT are generated according to the touch driving signals TX.), and said gate sensing signals being generated corresponding to said touch driving signal (Fig. 1-3. Paragraph [0017]-HU discloses the source line S0 in FIG. 1. By means of the coupling effect of the parasitic capacitances CS0, CS0′, . . . , the touch driving signal TX on the source line S0 can be coupled to the common electrodes com0˜com35. Thereby, the touch detection circuit 20 detects the touch sensing signals VT on the plurality of common electrodes com0˜com35, respectively, via a plurality of touch detection lines RX0˜RX35. The plurality of touch sensing signals VT are generated according to the touch driving signals TX. For example, when a touch object, such as a finger or a stylus, does not touch a touch display panel, the plurality of touch sensing signals VT are in a first level. As the touch object touches the touch display panel, the touch sensing signals VT are in a second level, which is lower than the first level. Thereby, the touch sensing signals VT can be used for judging if the common electrodes com0˜com35 are touched by the touch object.). 
 

Regarding claim 20, HU teaches the touch detecting circuit of claim 18, HU further teaches wherein said touch driving circuit (Fig. 1-3, #10 called a source driving circuit. Paragraph [0016]) is coupled to at least one common electrode (Fig. 1-3, illustrates the touch driving circuit #10 is coupled to the common electrodes via source lines #S0-3. Paragraph [0016]-HU discloses the touch display driving circuit comprises a source driving circuit 10 and a touch detection circuit 20. The source driving circuit 10 is coupled to a plurality of source lines S0, S1, S2, S3 of a touch display panel.) of said panel for disabling said at least one common electrode (Fig. 1-3, illustrates the source line #S0 connect signal #TX to the com0 electrode while the other source lines #S1-3 is floating not connected to the common electrodes. Paragraph [0026]-HU discloses during the touch detection cycle, the touch display driving circuit outputs the touch driving signal TX to one of the plurality of source lines, namely, the source line S0. The others source lines S1˜S3 and the plurality of scan lines G0˜Gn are kept in a floating state. In other words, one of a plurality of outputs of the source driving circuit 10 outputs the touch driving signal TX to the source line S0. The others outputs of the plurality of outputs of the source driving circuit 10 can be in the floating state and thus making the others source lines S1˜S3 in the floating state as well. Likewise, a plurality of outputs of the gate driving circuit 30 can be in the floating state and thus making the plurality of scan lines G0˜Gn in the floating state. Further in paragraph [0020]-HU discloses  the original source line S0 is used for transmitting the touch driving signal TX. The parasitic capacitances CS0, CS0′, . . . between the source line S0 and the common electrodes com0˜com35 are used for coupling the touch driving signal TX to the common electrode com0˜com35.).


Regarding claim 23, HU teaches the touch detecting circuit of claim 20, HU further teaches wherein said touch driving circuit drives (Fig. 1-3, #10 called a source driving circuit. Paragraph [0016]) said common electrode (Fig. 1-3, illustrates the touch driving circuit #10 is coupled to the common electrodes via source lines #S0-3. Paragraph [0016]-HU discloses the touch display driving circuit comprises a source driving circuit 10 and a touch detection circuit 20. The source driving circuit 10 is coupled to a plurality of source lines S0, S1, S2, S3 of a touch display panel.) to be floating for disabling said common electrode (Fig. 1-3, illustrates the source line #S0 connect signal #TX to the com0 electrode while the other source lines #S1-3 is floating not connected to the common electrodes. Paragraph [0026]-HU discloses during the touch detection cycle, the touch display driving circuit outputs the touch driving signal TX to one of the plurality of source lines, namely, the source line S0. The others source lines S1˜S3 and the plurality of scan lines G0˜Gn are kept in a floating state. In other words, one of a plurality of outputs of the source driving circuit 10 outputs the touch driving signal TX to the source line S0. The others outputs of the plurality of outputs of the source driving circuit 10 can be in the floating state and thus making the others source lines S1˜S3 in the floating state as well. Likewise, a plurality of outputs of the gate driving circuit 30 can be in the floating state and thus making the plurality of scan lines G0˜Gn in the floating state. Further in paragraph [0020]-HU discloses  the original source line S0 is used for transmitting the touch driving signal TX. The parasitic capacitances CS0, CS0′, . . . between the source line S0 and the common electrodes com0˜com35 are used for coupling the touch driving signal TX to the common electrode com0˜com35.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 16-17, and 24-25, are rejected under 35 U.S.C. 103 as being unpatentable over HU et al. (US 20190042055 A1), hereinafter referenced as HU and in view of CAO et al. (US 2017/0277326 A1), hereinafter referenced as CAO.


Regarding claim 16, HU teaches the touch detecting circuit of claim 1, HU fail to explicitly teach wherein said panel includes a gate layer, a source layer, and a common-electrode layer; said gate layer includes a plurality of gate lines; said source layer includes said source lines; said common-electrode layer includes said at least one common electrode; said source layer is located on said common-electrode layer; and said gate layer is located on said source layer.  
However, CAO explicitly teaches wherein said panel includes a gate layer (Fig. 4, #5 called a gate layer. Paragraph [0061]), a source layer (Fig. 4, #6 called a source/drain layer. Paragraph [0061]), and a common-electrode layer (Fig. 4, #8 called a common electrode layer. Paragraph [0061]); said gate layer includes said gate lines (Fig. 4. Paragraph [0061]-CAO discloses the display region #100 includes a gate layer #5 in which gate electrodes are formed.); said source layer includes said source lines (Fig. 4. Paragraph [0061]-CAO discloses the display region #100 includes a gate layer #5 in which gate electrodes are formed, a source/drain layer #6 in which source and drain electrodes are formed.); said common-electrode layer includes at least one common electrode (Fig. 4. Paragraph [0061]-CAO discloses the display region #100 includes a gate layer #5 in which gate electrodes are formed, a source/drain layer #6 in which source and drain electrodes are formed, a pixel electrode layer #7 in which pixel electrodes are formed, a common electrode layer #8 in which common electrodes are formed, and a signal transmitting wire layer #9 in which signal transmitting wires are formed.); said gate layer is located on said common-electrode layer (Fig. 4, illustrates the gate layer #5 is located on the common-electrode layer #8 via the pixel layer. Paragraph [0061]); and said source layer is located on said gate layer (Fig. 4, illustrates the source layer #6 is located on said gate layer #5. Paragraph [0061]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of HU of having a touch detecting circuit, comprising: a touch driving circuit, generating a touch driving signal, and providing said touch driving signal to at least one common electrode of a panel; and a touch sensing circuit, receiving a plurality of source sensing signals via a plurality of source lines of said panel, and said source sensing signals being generated corresponding to said touch driving signal, with the teachings of CAO of having 
Wherein having HU`s touch display system wherein said panel includes a gate layer, a source layer, and a common-electrode layer; said gate layer includes said gate lines; said source layer includes said source lines; said common-electrode layer includes at least one common electrode; said gate layer is located on said common-electrode layer; and said source layer is located on said gate layer.
The motivation behind the modification would have been to obtain a touch display system that enhances functionality and touch sensitivity, since both HU and CAO are touch display systems that uses capacitance sensing. Wherein HU provides a touch display driving circuit for improving the influence of parasitic capacitance on the touch detection sensitivity, while CAO touch display that have production efficiency may be improved, and cost may be reduced.  Please see HU et al. (US 20190042055 A1), Paragraph [0005] and CAO et al. (US 2017/0277326 A1), Paragraph [0065].


Regarding claim 17, HU teaches the touch detecting circuit of claim 1, HU fail to explicitly teach wherein said panel includes a gate layer, a source layer, and a common-electrode layer; said gate layer includes a plurality of gate lines; said source layer includes said source lines; said common-electrode layer includes said at least one common electrode; said gate layer is located on said common-electrode layer; and said source layer is located on said gate layer.  
However, CAO explicitly teaches wherein said panel includes a gate layer (Fig. 4, #5 called a gate layer. Paragraph [0061]), a source layer (Fig. 4, #6 called a source/drain layer. Paragraph [0061]), and a common-electrode layer (Fig. 4, #8 called a common electrode layer. Paragraph [0061]); said gate layer includes said gate lines (Fig. 4. Paragraph [0061]-CAO discloses the display region #100 includes a gate layer #5 in which gate electrodes are formed.); said source layer includes said source lines (Fig. 4. Paragraph [0061]-CAO discloses the display region #100 includes a gate layer #5 in which gate electrodes are formed, a source/drain layer #6 in which source and drain electrodes are formed.); said common-electrode layer includes at least one common electrode (Fig. 4. Paragraph [0061]-CAO discloses the display region #100 includes a gate layer #5 in which gate electrodes are formed, a source/drain layer #6 in which source and drain electrodes are formed, a pixel electrode layer #7 in which pixel electrodes are formed, a common electrode layer #8 in which common electrodes are formed, and a signal transmitting wire layer #9 in which signal transmitting wires are formed.); said gate layer is located on said common-electrode layer (Fig. 4, illustrates the gate layer #5 is located on the common-electrode layer #8 via the pixel layer. Paragraph [0061]); and said source layer is located on said gate layer (Fig. 4, illustrates the source layer #6 is located on said gate layer #5. Paragraph [0061]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of HU of having a touch detecting circuit, comprising: a touch driving circuit, generating a touch driving signal, and providing said touch driving signal to at least one common electrode of a panel; and a touch sensing circuit, receiving a plurality of source sensing signals via a plurality of source lines of said panel, and said source sensing signals being generated corresponding to said touch driving signal, with the teachings of CAO of having wherein the method comprising: detecting a fold configuration of the second arm; and selectively disabling the laser projector based on the fold configuration of the second arm.
Wherein having HU`s touch display system wherein said panel includes a gate layer, a source layer, and a common-electrode layer; said gate layer includes said gate lines; said source layer includes said source lines; said common-electrode layer includes at least one common electrode; said gate layer is located on said common-electrode layer; and said source layer is located on said gate layer.
The motivation behind the modification would have been to obtain a touch display system that enhances functionality and touch sensitivity, since both HU and CAO are touch display systems that uses capacitance sensing. Wherein HU provides a touch display driving circuit for improving the influence of parasitic capacitance on the touch detection sensitivity, while CAO touch display that have production efficiency may be improved, and cost may be reduced.  Please see HU et al. (US 20190042055 A1), Paragraph [0005] and CAO et al. (US 2017/0277326 A1), Paragraph [0065].

 
Regarding claim 24, HU teaches the touch detecting circuit of claim 18, HU fail to explicitly teach wherein said panel includes a gate layer, a source layer, and a common-electrode layer; 
said gate layer includes said gate lines; said source layer includes said source lines; said common-electrode layer includes at least one common electrode; said source layer is located on said common-electrode layer; and said gate layer is located on said source layer.  
However, CAO explicitly teaches wherein said panel includes a gate layer (Fig. 4, #5 called a gate layer. Paragraph [0061]), a source layer (Fig. 4, #6 called a source/drain layer. Paragraph [0061]), and a common-electrode layer (Fig. 4, #8 called a common electrode layer. Paragraph [0061]); said gate layer includes said gate lines (Fig. 4. Paragraph [0061]-CAO discloses the display region #100 includes a gate layer #5 in which gate electrodes are formed.); said source layer includes said source lines (Fig. 4. Paragraph [0061]-CAO discloses the display region #100 includes a gate layer #5 in which gate electrodes are formed, a source/drain layer #6 in which source and drain electrodes are formed.); said common-electrode layer includes at least one common electrode (Fig. 4. Paragraph [0061]-CAO discloses the display region #100 includes a gate layer #5 in which gate electrodes are formed, a source/drain layer #6 in which source and drain electrodes are formed, a pixel electrode layer #7 in which pixel electrodes are formed, a common electrode layer #8 in which common electrodes are formed, and a signal transmitting wire layer #9 in which signal transmitting wires are formed.); said gate layer is located on said common-electrode layer (Fig. 4, illustrates the gate layer #5 is located on the common-electrode layer #8 via the pixel layer. Paragraph [0061]); and said source layer is located on said gate layer (Fig. 4, illustrates the source layer #6 is located on said gate layer #5. Paragraph [0061]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of HU of having a touch detecting circuit, comprising: a touch driving circuit, generating a touch driving signal, providing said touch driving signal to a plurality of source-line groups of a panel, and each source-line group including at least one source line; and a touch sensing circuit, receiving a plurality of gate sensing signals via a plurality of gate lines of said panel, and said gate sensing signals being generated corresponding to said touch driving signal, with the teachings of CAO of having wherein the method comprising: detecting a fold configuration 
Wherein having HU`s touch display system wherein said panel includes a gate layer, a source layer, and a common-electrode layer; said gate layer includes said gate lines; said source layer includes said source lines; said common-electrode layer includes at least one common electrode; said gate layer is located on said common-electrode layer; and said source layer is located on said gate layer.
The motivation behind the modification would have been to obtain a touch display system that enhances functionality and touch sensitivity, since both HU and CAO are touch display systems that uses capacitance sensing. Wherein HU provides a touch display driving circuit for improving the influence of parasitic capacitance on the touch detection sensitivity, while CAO touch display that have production efficiency may be improved, and cost may be reduced.  Please see HU et al. (US 20190042055 A1), Paragraph [0005] and CAO et al. (US 2017/0277326 A1), Paragraph [0065].

Regarding claim 25, HU teaches the touch detecting circuit of claim 18, HU fail to explicitly teach wherein said panel includes a gate layer, a source layer, and a common-electrode layer; said gate layer includes said gate lines; said source layer includes said source lines; said common-electrode layer includes at least one common electrode; said gate layer is located on said common-electrode layer; and said source layer is located on said gate layer.
However, CAO explicitly teaches wherein said panel includes a gate layer (Fig. 4, #5 called a gate layer. Paragraph [0061]), a source layer (Fig. 4, #6 called a source/drain layer. Paragraph [0061]), and a common-electrode layer (Fig. 4, #8 called a common electrode layer. Paragraph [0061]); said gate layer includes said gate lines (Fig. 4. Paragraph [0061]-CAO discloses the display region #100 includes a gate layer #5 in which gate electrodes are formed.); said source layer includes said source lines (Fig. 4. Paragraph [0061]-CAO discloses the display region #100 includes a gate layer #5 in which gate electrodes are formed, a source/drain layer #6 in which source and drain electrodes are formed.); said common-electrode layer includes at least one common electrode (Fig. 4. Paragraph [0061]-CAO discloses the display region #100 includes a gate layer #5 in which gate electrodes are formed, a source/drain layer #6 in which source and drain electrodes are formed, a pixel electrode layer #7 in which pixel electrodes are formed, a common electrode layer #8 in which common electrodes are formed, and a signal transmitting wire layer #9 in which signal transmitting wires are formed.); said gate layer is located on said common-electrode layer (Fig. 4, illustrates the gate layer #5 is located on the common-electrode layer #8 via the pixel layer. Paragraph [0061]); and said source layer is located on said gate layer (Fig. 4, illustrates the source layer #6 is located on said gate layer #5. Paragraph [0061]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of HU of having a touch detecting circuit, comprising: a touch driving circuit, generating a touch driving signal, providing said touch driving signal to a plurality of source-line groups of a panel, and each source-line group including at least one source line; and a touch sensing circuit, receiving a plurality of gate sensing signals via a plurality of gate lines of said panel, and said gate sensing signals being generated corresponding to said touch driving signal, with the teachings of CAO of having wherein the method comprising: detecting a fold configuration of the second arm; and selectively disabling the laser projector based on the fold configuration of the second arm.
Wherein having HU`s touch display system wherein said panel includes a gate layer, a source layer, and a common-electrode layer; said gate layer includes said gate lines; said source layer includes said source lines; said common-electrode layer includes at least one common electrode; said gate layer is located on said common-electrode layer; and said source layer is located on said gate layer.
The motivation behind the modification would have been to obtain a touch display system that enhances functionality and touch sensitivity, since both HU and CAO are touch display systems that uses capacitance sensing. Wherein HU provides a touch display driving circuit for improving the influence of parasitic capacitance on the touch detection sensitivity, while CAO touch display that have production efficiency may be improved, and cost may be reduced.  Please see HU et al. (US 20190042055 A1), Paragraph [0005] and CAO et al. (US 2017/0277326 A1), Paragraph [0065].


Claims 21-22, are rejected under 35 U.S.C. 103 as being unpatentable over HU et al. (US 20190042055 A1), hereinafter referenced as HU and in view of PARK et al. (US 20170242529 A1), hereinafter referenced as PARK.

Regarding claim 21, HU teaches the touch detecting circuit of claim 20, HU fail to explicitly teach wherein said touch driving circuit provides a direct-current level to said common electrode for disabling said common electrode.  
However, PARK explicitly teaches wherein said touch driving circuit provides a direct-current level to said common electrode for disabling said common electrode (Fig. 1-4. Paragraph [0043]-PARK discloses the touch driver IC 130 may adjust voltage levels of the touch electrodes TE to the common voltage VCOM. The pixel PIX may compare the data signal received through the data line DL with the common voltage VCOM of the touch electrode TE and may output image information based on a result of the comparison. In example embodiments, a single touch electrode TE may have a larger area than a single pixel PIX. A single touch electrode TE may be used as a common electrode of one or more pixels PIX. In other words, a single touch electrode TE may correspond to one or more pixels PIX. In example embodiments, the common voltage VCOM may be a voltage of about −1.3 volt. Further in paragraph [0044]-PARK discloses since the touch electrode TE is used as a common electrode during at least one display period after the at least one touch period, the touch electrode TE may be adjusted to a level of the common voltage VCOM during the at least one display period. The display device 100 may repeatedly execute the display period and the touch period to display image information and sense a user's touch, respectively (wherein touch period the common electrode is enabled with a sensing signal from the line #TSL.).). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of HU of having a touch detecting circuit, comprising: a touch driving circuit, generating a touch driving signal, providing said touch driving signal to a plurality of source-line groups of a panel, and each source-line group including at least one source line; and a touch sensing circuit, receiving a plurality of gate sensing signals via a plurality of gate lines of said panel, and said gate sensing signals being generated corresponding to said touch driving 
Wherein having HU`s touch display system wherein said touch driving circuit provides a direct-current level to said common electrode for disabling said common electrode.
The motivation behind the modification would have been to obtain a touch display system that enhances functionality and touch reliability, since both HU and PARK are touch display systems that uses capacitance sensing. Wherein HU provides a touch display driving circuit for improving the influence of parasitic capacitance on the touch detection sensitivity, while PARK touch display that provide touch display devices with improved reliability and improved performance.  Please see HU et al. (US 20190042055 A1), Paragraph [0005] and PARK et al. (US 20170242529 A1), Paragraph [0007].
 

Regarding claim 22, HU in view of PARK teaches the touch detecting circuit of claim 21, HU fail to explicitly teach wherein said direct-current level includes a ground level.  
However, PARK explicitly teaches wherein said direct-current level includes a ground level (Fig. 2-3. Paragraph [0062]-PARK discloses for example, the switch SW11 may be configured to connect the touch electrode TE1 to one of the common voltage VCOM, the ground voltage GND, and the first touch sensing circuit TSC[1].).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of HU in view of PARK of having a touch detecting circuit, comprising: a touch driving circuit, generating a touch driving signal, providing said touch driving signal to a plurality of source-line groups of a panel, and each source-line group including at least one source line; and a touch sensing circuit, receiving a plurality of gate sensing signals via a plurality of gate lines of said panel, and said gate sensing signals being generated corresponding to said touch driving signal, with the teachings of PARK of having wherein said direct-current level includes a ground level.
Wherein having HU`s touch display system wherein said direct-current level includes a ground level.
.


Allowable Subject Matter
Claims 3, 9, 12, and 19, along with their dependent claims 4-8, 10-11, and 13-15, are therefrom objected to as being dependent upon rejected base claims, claims 1, and 18 respectively but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, the prior arts fail to explicitly teach, in a first period, said touch driving circuit provides said touch driving signal to said common electrode, and said touch sensing circuit receives a first source sensing signal of said source sensing signals via said first source-line group and disables the rest source-line groups and said gate-line groups; 
and in a second period, said touch driving circuit provides said touch driving signal to said common electrode, and said touch sensing circuit receives a second source sensing signal of said source sensing signals via said second source-line group and disables the rest source-line groups and said gate-line groups, as claimed in claim 3.

Regarding claim 9, the prior arts fail to explicitly teach, in a first period, said touch driving circuit provides said touch driving signal to said common electrode; said touch sensing circuit receives a first source sensing signal of said source sensing signals via 
and in a second period, said touch driving circuit provides said touch driving signal to said common electrode, and said touch sensing circuit receives said first source sensing signal via said first source-line group and a second gate sensing signal of said gate sensing signals via said second gate-line group, and disables the rest source-line groups and the rest gate-line groups, as claimed in claim 9.

Regarding claim 12, the prior arts fail to explicitly teach, in a first period, said touch driving circuit provides said touch driving signal to said first common electrode and disables said second common electrode, and said touch sensing circuit receives said source sensing signals via said source-line groups; 
and in a second period, said touch driving circuit provides said touch driving signal to said second common electrode and disables said first common electrode, and said touch sensing circuit receives said source sensing signals via said source-line groups, as claimed in claim 12.

Regarding claim 19, the prior arts fail to explicitly teach, in a first period, said touch driving circuit provides said touch driving signal to said first source-line group and disables the rest source-line groups, and said touch sensing circuit receives said gate sensing signals via said gate-line groups;
 and in a second period, said touch driving circuit provides said touch driving signal to said second source-line group and disables the rest source-line groups, and said touch sensing circuit receives said gate sensing signals via said gate-line groups, as claimed in claim 19.




Conclusion

Listed below are the prior arts made of record and not relied upon but are considered pertinent to applicant`s disclosure.
(a)	CHENG et al.  (US 20190018542 A1)- The present invention discloses a touch display driving circuit, which generates a plurality of scan signals and a plurality of source signals for driving a touch display panel to display images. The touch display driving circuit further comprises a touch detection circuit and one or more current-source. The touch detection circuit detects a plurality of sensing signals of the touch display panel in a touch detection cycle for detecting touches on the touch display panel........ Please see Fig. 1. Abstract.
(b)	He et al.  (US 20170060295 A1)- A touch driving apparatus, a touch driving method, and a touch display system are provided. The touch display system includes a touch display panel, a common voltage generator, and a touch driving apparatus. The touch driving apparatus includes a driving circuit, a capacitor, and a sensing circuit. An output terminal of the driving circuit is electrically connected to a driving electrode line of the touch display panel. During a touch driving period, the driving circuit outputs a driving signal to the driving electrode line. A first terminal of the capacitor is electrically connected to a common electrode line of pixels of the touch display panel.. ...... Fig. 1. Abstract.
(c)	Philipp (US 20110102361 A1)- A touchscreen includes touchscreen electrode elements distributed across an active area of a substrate, and the touchscreen overlays a display. The touchscreen electrode elements are configured to avoid creating moire patterns between the display and the touchscreen, such as angled, wavy, zig-zag, or randomized lines. In a further example, the electrodes form a mesh pattern configured to avoid moire patterns........... Fig. 1-3. Abstract.
(d)	TOMINAGA et al. (US 20190339557 A1)- A liquid crystal display apparatus (101) with a touch sensor includes a first substrate (10), a second substrate (20), a liquid crystal layer (8) provided between the first substrate and the second substrate, plurality of pixel electrodes 2 and a first common electrode (4) for applying a voltage to the liquid crystal layer, a plurality of first electrodes and a plurality of second electrodes for the touch sensor, the liquid crystal layer includes liquid crystals having negative dielectric anisotropy, the first substrate includes the plurality of pixel electrodes (2) the first common electrode (4) disposed on the plurality of pixel electrodes and an insulating layer, the second substrate includes a second transparent substrate (21) and a second common electrode (9) formed on a side of the second transparent substrate facing the liquid crystal layer, the first common electrode (4) includes a plurality of first common electrode portions (4p) serving also as a plurality of first electrodes for the touch sensor, and the second common electrode (9) includes a plurality of second common electrode portions (9p) serving also as a plurality of second electrodes for the touch sensor............ Fig. 1-3. Abstract.
(e)	WU et al. (US 20150205427 A1)- The present invention relates to a driving circuit, the touch device thereof the touch module thereof, and the method for manufacturing the same. The present invention comprises a control circuit, a scan circuit, a touch panel, and a detection circuit. The control circuit generates an input signal. The scan circuit comprises a plurality of signal generating circuits, which receive the input signal, generate a plurality of scan signals according to the input signal, and output the plurality of scan signals to the plurality of scan electrodes of the touch panel. The detection circuit detects the touch panel according to the plurality of scan signals and outputs a detection signal to the control circuit to let the control circuit know at least a touch point of the touch panel being touched............ Fig. 1-3. Abstract.
(f)	Rowe (Patent No.:US 9164641 B1)- Techniques for simultaneous touch scanning and display updates are described herein. In an example embodiment, a device comprises a display and one or more integrated circuit (IC) controllers. A sensor array is integrated within the display. The display comprises a thin-film transistor (TFT) layer and a top polarizing layer, and the sensor array comprises transmit (TX) electrodes that are disposed between the TFT layer and the top polarizing layer............. Fig. 1-3. Abstract.
(g)	NA (US 20180113531 A1)- The present disclosure provides technology for an in-cell organic light-emitting display device. The present disclosure enables one component of an organic light-emitting display device to be used not only for a display operation but also for a touch operation, thus achieving an in-cell organic light-emitting display device.............. Fig. 1-3. Abstract.
(h)	HO (US 20170123529 A1)- The driving circuit has a display data generating circuit, that transmits display data to multiple data lines of a pixel array (110) of the touch display panel (100) when the driving circuit (120) operates in the display mode. A touch control circuit transmits a touch driving signal to multiple data lines and performs touch detection by detecting capacitance changes on multiple data lines when driving circuit operates in touch mode. The driving circuit alternately switches between touch mode and display mode for multiple times in display period of display data of one frame............... Fig. 1-4. Abstract.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEYERE D WILLS-BURNS whose telephone number is (571)272-9752.  The examiner can normally be reached on Monday -Friday, 7:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel (Kumar) can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHINEYERE D WILLS-BURNS/Primary Examiner, Art Unit 2628